Citation Nr: 0612857	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
December 1984 and July 1985 to September 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDING OF FACT

The veteran's hypertension is manifested by diastolic blood 
pressure readings predominantly below 100 and systolic 
pressure readings predominantly below 160; medication is 
required for control, but there is no history of diastolic 
pressure being predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104 including 
Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2002 and April 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by § 5103(a) and § 3.159(b).  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing a VA examination in May 2005, and 
providing the additional development requested by the April 
2005 Board remand.   

The veteran has a noncompensable rating under Diagnostic Code 
(DC) 7101 for hypertension.  A 10 percent rating under DC 
7101 is warranted when diastolic pressure is predominantly 
100 or more, when systolic pressure is predominantly 160 or 
more, or when an individual has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  The veteran's records contain no 
blood pressure readings with systolic pressure over 160.  The 
majority of the veteran's diastolic pressure readings are 
below 100.  There are only three recorded diastolic readings 
of 100 or more, two of which date from April 1988.  Although 
the veteran is currently on medication for her hypertension, 
a history of three diastolic readings at or above 100, with 
many more under 100, is not sufficient to warrant a 10 
percent rating under this DC; they are not predominant.  
Accordingly the evidence is consistent with the assignment of 
a noncompensable disability rating; an increased rating is 
not warranted.


ORDER

An initial compensable rating for hypertension is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


